DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending in the application.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-9, 17, and 19, the species (A), SEQ ID NO: 9, and the species (AA), Gram-positive bacteria, in the reply filed on May 20, 2021 is acknowledged.
Claims 10-16, 18, and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2021.
Claims 5-7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2021.
Claims 1-4, 8, 17, and 19 are being examined on the merits with claim 1 being examined only to the extent the claim reads on the elected subject matter.

Priority
This application is a continuation application of U.S. non-provisional application no. 15/047,319, filed on February 18, 2016, now U.S. Patent No. 10,214,732. 
120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/047,319, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. The prior-filed application fails to provide descriptive support for the limitation of “SEQ ID NO: 9” in claim 1. As such, the examined claims are considered to have an effective filing date of January 30, 2019. The applicant is invited to show support for the noted limitation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 30, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.  

Drawings
The drawings are objected to because view numbers must be preceded by the abbreviation "FIG." See 37 CFR 1.84(u)(1). The drawings filed on January 30, 2019 use “Figure”, which should be replaced with “FIG.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Pillai et al. (US 2017/0240876 A1; cited on Form PTO-892; hereafter “Pillai”). 
The claims are drawn to (in relevant part) a method for detecting the presence or absence of bacteria in a sample comprising: 
incubating the sample in the presence of a polypeptide comprising the amino acid sequence of SEQ ID NO: 9; 
contacting the sample with at least a first and a second oligonucleotide primer under conditions sufficient to provide polymerase-based nucleic acid amplification; and 
detecting the presence or absence of an amplification product.
Regarding claim 1, the reference of Pillai discloses a method for diagnosing the presence or absence of bacteria in a sample comprising: (a) providing a sample of the bacteria; (b) incubating the sample of the bacteria in the presence of an isolated polypeptide having peptidoglycan hydrolase activity, and (c) contacting the sample and the isolated polypeptide having peptidoglycan hydrolase activity with at least a first and a second oligonucleotide primer under conditions sufficient to provide polymerase-based nucleic acid amplification; and (d) detecting the presence or absence an amplification product (claim 58), wherein the polypeptide comprises the amino acid 
Regarding claims 2-4, Pillai discloses the bacteria is a Gram-positive bacteria (claim 60), the Gram-positive bacteria is a Bacillus species (claim 61), and the Bacillus species is Bacillus anthracis (claim 62). 
Regarding claim 8, Pillai discloses the polymerase based nucleic acid amplification is quantitative polymerase chain reaction (QPCR) (claim 66).
Regarding claim 17, Pillai discloses the lysin may be applied in a powdered form (paragraphs [0212] and [0214]). 
Regarding claim 19, Pillai discloses the polypeptide comprising SEQ ID NO: 2 may comprise tag (paragraph [0016]). 
This anticipates claims 1-4, 8, 17, and 19 as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (J. Appl. Microbiol. 115:156-162, 2013; cited on Form PTO-892; hereafter “Thomas”) in view of 
Biotechnol. Lett. 29:985-994, 2007; cited on Form PTO-892; hereafter “Salazar”),
GenPept Database Accession Number EJT17443 (2012, 2 pages; cited on Form PTO-892; hereafter “GenPept”), and
Hu et al. (World J. Microbiol. Biotechnol. 32:1, 9 pages, 2015; cited on Form PTO-892; hereafter “Hu”).
The claims are drawn to (in relevant part) a method for detecting the presence or absence of bacteria in a sample comprising: 
incubating the sample in the presence of a polypeptide comprising the amino acid sequence of SEQ ID NO: 9; 
contacting the sample with at least a first and a second oligonucleotide primer under conditions sufficient to provide polymerase-based nucleic acid amplification; and 
detecting the presence or absence of an amplification product.
The reference of Thomas discloses B. anthracis is a Gram-positive bacterium (p. 156, column 1) and discloses a method for detecting B. anthracis spores in food samples (p. 157, column 2, bottom). Thomas discloses preparing food spiked with B. anthracis spores, extracting DNA from the B. anthracis spores in the spiked food, and performing quantitative PCR (qPCR) on the extracted DNA (pp. 158-159). According to Thomas, there have been numerous investigations into DNA extraction from B. anthracis spores and Thomas seeks to achieve a robust method for extracting DNA from spores of B. anthracis (p. 157, column 1).  

The reference of Salazar generally teaches methods of enzymatic lysis of microbial cells (Abstract). More specifically, Salazar teaches enzymatic lysis of microbial cells by lysins (p. 985-987) including autolysins, which digest the cell wall of cells that produce them and can be applied in the DNA extraction of Gram-positive bacteria (p. 987, column 1, bottom and Table 1). The reference of GenPept taught a polypeptide from B. anthracis, which comprises the amino acid sequence of SEQ ID NO: 9, and is disclosed as being an autolysin (p. 1, bottom); and the reference of Hu acknowledges the use of a lysin for enzymatic lysis of bacteria to extract DNA for qPCR (Abstract) and suggests exploring the application of other lysins for nucleic acid extraction and molecular diagnosis (p. 8, column 1).
Regarding claim 19, the N-terminal amino acids 1-23 of the sequence of GenPept are considered to be a “tag”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Thomas, Salazar, GenPept and Hu to modify Thomas to extract DNA using the B. anthracis autolysin of GenPept. One would have been motivated to and would have had a reasonable expectation to do this because Thomas acknowledges a need for a robust method for extracting DNA from spores of the Gram-positive bacterium B. anthracis; Salazar taught the use of autolysins for extracting DNA from Gram-positive bacteria; GenPept taught an autolysin from B. anthracis; and Hu taught the concept of using a lysin for extracting DNA for qPCR. 
.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Salazar, GenPept, and Hu as applied to claims 1-4, 8, and 19, and further in view of Puig et al. (US Patent 3,133,001; cited on Form PTO-892; hereafter “Puig”).
Claim 17 is drawn to the method of claim 1, wherein the at least one polypeptide is in the form of a powder.
The relevant teachings of Thomas, Salazar, GenPept, and Hu as applied to claims 1-4, 8, and 19 are set forth above. 
The combination of cited prior art does not teach or suggest a polypeptide in the form of a powder.
The reference of Puig teaches that enzymes can deteriorate rapidly when stored at room temperature and teaches a method for producing a lyophilized enzyme preparation with no loss of enzyme activity (columns 1-2).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Thomas, Salazar, GenPept, Hu, and Puig to further modify Thomas to use a lyophilized B. anthracis autolysin of GenPept. One would have been motivated to and would have had a reasonable expectation to do this because Puig teaches that enzymes can deteriorate rapidly when stored at room temperature and teaches a method for producing a lyophilized enzyme preparation with no loss of enzyme activity. 
Therefore, the method of claim 17 would have been obvious to one of ordinary skill the art before the effective filing date.  

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 17-20, and 24 of U.S. Patent No. 10,214,732 B2 (cited on Form PTO-892; hereafter “patent”). 
The claims of this application are drawn to (in relevant part) a method for detecting the presence or absence of bacteria in a sample comprising: 

contacting the sample with at least a first and a second oligonucleotide primer under conditions sufficient to provide polymerase-based nucleic acid amplification; and 
detecting the presence or absence of an amplification product.
Regarding claim 1 of this application, claim 17 of the patent recites a method for diagnosing the presence or absence of bacteria in a sample comprising: 
(a) providing a sample of the bacteria; and 
(b) incubating the sample of the bacteria in the presence of an isolated polypeptide comprising the amino acid sequence of SEQ ID NO: 2, or a fusion thereof, the polypeptide having peptidoglycan hydrolase activity, and 
(c) contacting the sample and the isolated polypeptide having peptidoglycan hydrolase activity with at least a first and a second oligonucleotide primer under conditions sufficient to provide polymerase-based nucleic acid amplification; and 
(d) detecting the presence or absence of an amplification product.
SEQ ID NO: 2 of the patent comprises the amino acid sequence of SEQ ID NO: 9 of this application. See Appendix B sequence alignment.
Regarding 2 of this application, claim 18 of the patent recites the method of claim 17, wherein the bacteria is a gram-positive bacteria.
Regarding claim 3 of this application, claim 19 of the patent recites the method of claim 18, wherein the gram-positive bacteria is a Bacillus species.
Regarding claim 4 of this application, claim 20 of the patent recites the method of claim 19, wherein the Bacillus species is Bacillus anthracis. 

Regarding claim 19 of this application, claim 4 of the patent recites a recombinant nucleic acid comprising a nucleotide sequence encoding a polypeptide comprising the amino acid sequence of SEQ. ID NO: 2, or fusion thereof, wherein the nucleotide sequence comprises SEQ ID NO: 1. As shown in Figure 9 of the patent, SEQ ID NO: 1 of the patent encodes an N-terminal histidine tag.  
As such, claims 1-4, 8, and 19 of this application are unpatentable over claims 4, 17-20, and 24 of the patent. 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,214,732 B2 (supra; hereafter “patent”) in view of Pillai (supra). 
Claim 17 of this application is drawn to the method of claim 1, wherein the at least one polypeptide is in the form of a powder.
The claims of the patent do not recite the polypeptide is in the form of a powder.
However, Pillai, which is the published application that issued as the patent, discloses the lysin may be applied in a powdered form (paragraphs [0212] and [0214]).
In view of the teachings of Pillai, one would have been motivated to and would have had a reasonable expectation of success to modify the method of claim 17 of the patent to apply the polypeptide in a powdered form.


Conclusion
Status of the claims:
Claims 1-22 are pending.
Claims 5-7, 9-16, 18, and 20-22 are withdrawn from consideration. 
Claims 1-4, 8, 17, and 19 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A
US-15-047-319-2
; Sequence 2, Application US/15047319
; Publication No. US20170240876A1
; GENERAL INFORMATION
;  APPLICANT: DHS
;  TITLE OF INVENTION: LYSIN AGENT AND METHOD OF USING LYSIN AGENT IN MOLECULAR
;  TITLE OF INVENTION:DIAGNOSTIC TESTING
;  FILE REFERENCE: BS001
;  CURRENT APPLICATION NUMBER: US/15/047,319
;  CURRENT FILING DATE: 2016-02-18
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 396
;  TYPE: PRT
;  ORGANISM: artificial
;  FEATURE:
;  OTHER INFORMATION: BQ22 lysin protein
US-15-047-319-2

  Query Match             100.0%;  Score 2019;  DB 16;  Length 396;
  Best Local Similarity   100.0%;  
  Matches  387;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ADTHRFPDVPAWADKSVTYLVDKQVLSGYPDGTFGSSDTLDRASAATIMTKALGIHIDLN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         10 ADTHRFPDVPAWADKSVTYLVDKQVLSGYPDGTFGSSDTLDRASAATIMTKALGIHIDLN 69

Qy         61 AKPSFKDSQNHWGTPYIAAAEKAGIIKGEGNGIFNPSGKVTRAAMATMLVNAYKLQNKNT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         70 AKPSFKDSQNHWGTPYIAAAEKAGIIKGEGNGIFNPSGKVTRAAMATMLVNAYKLQNKNT 129

Qy        121 SNGQSKFEDLKGHWGEKFANTLIDLKISVGTDNGWQPNKFITRAEAAQLTAKTDMLQYSH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        130 SNGQSKFEDLKGHWGEKFANTLIDLKISVGTDNGWQPNKFITRAEAAQLTAKTDMLQYSH 189

Qy        181 SNPLENKTIIIDPGHGGEDPGKDTKGLPESKIVLDTSLRLQKLLEKHTPFTVLLTRKSDT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        190 SNPLENKTIIIDPGHGGEDPGKDTKGLPESKIVLDTSLRLQKLLEKHTPFTVLLTRKSDT 249

Qy        241 RPGHDQKSSLQERVKFAKQNQGDIFISVHANAFNGNAKGTETYYYKSSKSEKTNPHVEES 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        250 RPGHDQKSSLQERVKFAKQNQGDIFISVHANAFNGNAKGTETYYYKSSKSEKTNPHVEES 309

Qy        301 RVLAEKIQTRLVDALQTRDRGVKHGDLHVIRENDMPAVLTELAFIDNGIDYSKLSTENGR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        310 RVLAEKIQTRLVDALQTRDRGVKHGDLHVIRENDMPAVLTELAFIDNGIDYSKLSTENGR 369

Qy        361 QIAAEAIYEGILDYYEWKGNNVSEYRL 387
              |||||||||||||||||||||||||||
Db        370 QIAAEAIYEGILDYYEWKGNNVSEYRL 396

APPENDIX B

US-15-047-319-2
; Sequence 2, Application US/15047319
; Patent No. 10214732
; GENERAL INFORMATION
;  APPLICANT: DHS
;  TITLE OF INVENTION: LYSIN AGENT AND METHOD OF USING LYSIN AGENT IN MOLECULAR
;  TITLE OF INVENTION:DIAGNOSTIC TESTING
;  FILE REFERENCE: BS001
;  CURRENT APPLICATION NUMBER: US/15/047,319
;  CURRENT FILING DATE: 2016-02-18
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 396
;  TYPE: PRT
;  ORGANISM: artificial
;  FEATURE:
;  OTHER INFORMATION: BQ22 lysin protein
US-15-047-319-2

  Query Match             100.0%;  Score 2019;  DB 1;  Length 396;
  Best Local Similarity   100.0%;  
  Matches  387;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ADTHRFPDVPAWADKSVTYLVDKQVLSGYPDGTFGSSDTLDRASAATIMTKALGIHIDLN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         10 ADTHRFPDVPAWADKSVTYLVDKQVLSGYPDGTFGSSDTLDRASAATIMTKALGIHIDLN 69

Qy         61 AKPSFKDSQNHWGTPYIAAAEKAGIIKGEGNGIFNPSGKVTRAAMATMLVNAYKLQNKNT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         70 AKPSFKDSQNHWGTPYIAAAEKAGIIKGEGNGIFNPSGKVTRAAMATMLVNAYKLQNKNT 129

Qy        121 SNGQSKFEDLKGHWGEKFANTLIDLKISVGTDNGWQPNKFITRAEAAQLTAKTDMLQYSH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        130 SNGQSKFEDLKGHWGEKFANTLIDLKISVGTDNGWQPNKFITRAEAAQLTAKTDMLQYSH 189

Qy        181 SNPLENKTIIIDPGHGGEDPGKDTKGLPESKIVLDTSLRLQKLLEKHTPFTVLLTRKSDT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        190 SNPLENKTIIIDPGHGGEDPGKDTKGLPESKIVLDTSLRLQKLLEKHTPFTVLLTRKSDT 249

Qy        241 RPGHDQKSSLQERVKFAKQNQGDIFISVHANAFNGNAKGTETYYYKSSKSEKTNPHVEES 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        250 RPGHDQKSSLQERVKFAKQNQGDIFISVHANAFNGNAKGTETYYYKSSKSEKTNPHVEES 309

Qy        301 RVLAEKIQTRLVDALQTRDRGVKHGDLHVIRENDMPAVLTELAFIDNGIDYSKLSTENGR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        310 RVLAEKIQTRLVDALQTRDRGVKHGDLHVIRENDMPAVLTELAFIDNGIDYSKLSTENGR 369

Qy        361 QIAAEAIYEGILDYYEWKGNNVSEYRL 387
              |||||||||||||||||||||||||||
Db        370 QIAAEAIYEGILDYYEWKGNNVSEYRL 396




APPENDIX C

Score		Expect	Method				Identities	Positives	Gaps
802 bits(2072)	0.0	Compositional matrix adjust.	387/387(100%)	387/387(100%)	0/387(0%)

Query  1    ADTHRFPDVPAWADKSVTYLVDKQVLSGYPDGTFGSSDTLDRASAATIMTKALGIHIDLN  60
            ADTHRFPDVPAWADKSVTYLVDKQVLSGYPDGTFGSSDTLDRASAATIMTKALGIHIDLN
Sbjct  24   ADTHRFPDVPAWADKSVTYLVDKQVLSGYPDGTFGSSDTLDRASAATIMTKALGIHIDLN  83

Query  61   AKPSFKDSQNHWGTPYIAAAEKAGIIKGEGNGIFNPSGKVTRAAMATMLVNAYKLQNKNT  120
            AKPSFKDSQNHWGTPYIAAAEKAGIIKGEGNGIFNPSGKVTRAAMATMLVNAYKLQNKNT
Sbjct  84   AKPSFKDSQNHWGTPYIAAAEKAGIIKGEGNGIFNPSGKVTRAAMATMLVNAYKLQNKNT  143

Query  121  SNGQSKFEDLKGHWGEKFANTLIDLKISVGTDNGWQPNKFITRAEAAQLTAKTDMLQYSH  180
            SNGQSKFEDLKGHWGEKFANTLIDLKISVGTDNGWQPNKFITRAEAAQLTAKTDMLQYSH
Sbjct  144  SNGQSKFEDLKGHWGEKFANTLIDLKISVGTDNGWQPNKFITRAEAAQLTAKTDMLQYSH  203

Query  181  SNPLENKTIIIDPGHGGEDPGKDTKGLPESKIVLDTSLRLQKLLEKHTPFTVLLTRKSDT  240
            SNPLENKTIIIDPGHGGEDPGKDTKGLPESKIVLDTSLRLQKLLEKHTPFTVLLTRKSDT
Sbjct  204  SNPLENKTIIIDPGHGGEDPGKDTKGLPESKIVLDTSLRLQKLLEKHTPFTVLLTRKSDT  263

Query  241  RPGHDQKSSLQERVKFAKQNQGDIFISVHANAFNGNAKGTETYYYKSSKSEKTNPHVEES  300
            RPGHDQKSSLQERVKFAKQNQGDIFISVHANAFNGNAKGTETYYYKSSKSEKTNPHVEES
Sbjct  264  RPGHDQKSSLQERVKFAKQNQGDIFISVHANAFNGNAKGTETYYYKSSKSEKTNPHVEES  323

Query  301  RVLAEKIQTRLVDALQTRDRGVKHGDLHVIRENDMPAVLTELAFIDNGIDYSKLSTENGR  360
            RVLAEKIQTRLVDALQTRDRGVKHGDLHVIRENDMPAVLTELAFIDNGIDYSKLSTENGR
Sbjct  324  RVLAEKIQTRLVDALQTRDRGVKHGDLHVIRENDMPAVLTELAFIDNGIDYSKLSTENGR  383

Query  361  QIAAEAIYEGILDYYEWKGNNVSEYRL  387
            QIAAEAIYEGILDYYEWKGNNVSEYRL
Sbjct  384  QIAAEAIYEGILDYYEWKGNNVSEYRL  410